Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Response to Amendments
The amendment and response  filed on February 16, 2022, to  the Non-Final Office Action dated December 1, 2021 has been entered.  Claims 1-4, 8-10, and 12-14  are amended. Claims 1 - 20 are pending in this application.      
                                                                   Response to Arguments
Applicant’s arguments and amendments, see pages 10-12, filed February 16, 2022, with respect to the 35 U.S.C. § 102 rejection based on Cohen (US-20190391250-A1)  have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-20  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                             Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Cohen et al (US-20190391250-A1) (“Cohen”) and Kibayashi et al (US-20070008210-A1) (“Kibayashi”).
As per claim 1, Cohen discloses a method comprising, by a computing system associated with a vehicle (Figure 1, vehicle 106):
 accessing a plurality of data points captured using a radar system of the vehicle (Cohen at Para. [0022] which discloses “each of the points 124 may correspond to a radio wave detected at the first radar sensor 108, i.e., after reflecting off some object in front of the vehicle 106.”), wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system (Cohen at Para. [0021] which discloses “include position information indicative of a location of objects in the environment, e.g., a range and azimuth relative to the vehicle 106 … data 116 may also include velocity information. For instance, velocity of the object may be based on a frequency of radio energy reflected by the object and/or a time at which the reflected radio energy is detected.”);
 clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points (Cohen at Para, [0022] discloses “the process 100 can determine one or more clusters from the first radar data 114.”);
 clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements (Cohen at Figure 1, cluster 132, and Para. [0026] which discloses “a visualization 132 of the second radar data 116, e.g., from a scan at the second radar sensor 110, along with the first points 124 representative of the first scan of the first radar sensor 108.”);
 comparing  the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond (Cohen at Para. [0026] discloses “the fields of view of the first radar sensor 108 and the second radar sensor 110 overlap, the points 124 and the second points 134 may both represent objects in the overlapping fields of view.” Further, in Para. [0027] where the inclusion is based on a comparison to a threshold “one of the second points 134 may be included upon determining that a signal strength associated with that second point 134 falls between a minimum signal strength and a maximum signal strength of points already included in the cluster 126 or is close to the minimum or maximum.”), wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair (Cohen at Para. [0027] discloses “the second sensor data 116 may include associated information for each of the second points 134. As with the points 124, this associated information may include position information, signal strength information, velocity information, and/or other information such as that discussed above. Techniques described herein may associate one or more of the second points 134 with the point cluster 126 to create an enlarged or updated point cluster 136.”), and 
Cohen does not explicitly discloses “determining a center of an overlap” by weighting data points of the overlap cluster.  Cohen does disclose, at Para. [0048], receiving information about “signal strength” and in Para. [0010] using the received “signal strength information, RCS”  to cluster points.
Kibayashi in the same field of endeavor discloses a radar system that calculates the directions of the plurality of external targets by combining adjacent beam patterns that partially overlap, and for obtaining observed position values and observed velocity values of the plurality of external targets. See abstract and Figures 5-6.
In particular Kibayashi discloses the feature wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points (Kibayashi at Para, [9984] discloses dividing the overlapped clusters  at the midpoint 113 and at Para. [0099] discloses that “cluster parameter estimating unit 31 uses as cluster parameters the weighted center of the cluster, and the distance between targets within the cluster, and calculates the values”. ).
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering and disambiguation system of Cohen  to include the overlap resolving of radar patterns of Kibayashi, since the ability to comprehensively and effectively address clustering of radar data points would lead to a more reliable object detection and tracking. 
      Those in the art would be motivated to combine the overlap resolving of radar patterns in Kibayashi with the clustering and disambiguation system of Cohen, since Kibayashi states, in Para. [0006], that such a modification would result in an increase and a more useful radar system since “observed values can be heavily weighed, so that, when a plurality of targets are arbitrarily positioned with respect to the beam patterns, highly-accurate measurement results can be obtained.”. 
associating the data points of each of the overlap clusters as an object in an environment of the vehicle (Cohen at Para. [0018] which discloses “the process 100 uses multiple sensors with overlapping fields of view to determine point clusters indicative of objects in the environment of the autonomous vehicle.”).  
As per claim 2, Cohen and Kibayashi disclose a method, wherein comparison comprises:
 identifying the particular second cluster corresponding to the particular first cluster based on a similar range associated with the data points of the particular first cluster and the data points of the particular second cluster (Cohen at Para. [0026] discloses “at operation 128, the process 100 can include additional points, e.g., second points from second data, in the point cluster.”).  
As per claim 3, Cohen and Kibayashi disclose a method, further comprising assigning one or more data points of the particular first cluster or the particular second cluster outside the intersection of the plurality of data points to a corresponding overlap cluster based on a value of  the RSSI of the one or more data points being higher than a threshold RSSI value (Cohen at Para. [0027] which discloses  “[c]lustering may be performed based on any physical parameters associated with the points (including, but not limited to, velocities, signal strength, location, nearest neighbors, a time stamp the measurement was performed, etc.), as well as corresponding threshold differences in any of the aforementioned parameters.”).  
As per claim 4, Cohen and Kibayashi disclose a method, further comprising removing one or more of the overlap clusters based on a number of data points of the one or more of the overlap clusters being less than a threshold number of data points (Cohen discloses at Para.[0049] that “the clustering component may utilize algorithmic processing, e.g., DBSCAN”.  As noted in Para. [0021] of the instant application the “DBSCAN algorithm forms clusters that have a threshold minimum number of data points that meet the difference requirement”.).  
As per claim 5, Cohen and Kibayashi disclose a method, further comprising removing one or more data points from one or more of the overlap clusters based on a Doppler variation of the one or more data points being greater than a threshold amount of Doppler variation (Cohen at Para, [0050] which discloses “candidate velocities for each point in a cluster may be a reported velocity of the cluster, e.g., a velocity with a Doppler interval associated with the sensor sensing the point and integer-multiples of the interval added to and/or subtracted from the reported velocity.”).  
As per claim 6, Cohen and Kibayashi disclose a method, further comprising removing one or more data points from one or more of the overlap clusters based on a range variation of the one or more data points being greater than a threshold amount of range variation (Cohen at Para. [0023] which discloses “the points 124(2)-124(6) are closely situated, e.g., within a threshold distance, and in some instances those points may be estimated to be indicative of a single object. For example, the points 124(2)-124(6) could be identified as a point cluster.”).  
As per claim 7, Cohen and Kibayashi disclose a method, further comprising removing one or more data points from one or more of the overlap clusters based on an azimuth variation of the one or more data points being greater than a threshold amount of azimuth variation (Cohen at Para. [0027] which discloses “[c]lustering may be performed based on any physical parameters associated with the points (including, but not limited to, velocities, signal strength, location, nearest neighbors, a time stamp the measurement was performed, etc.), as well as corresponding threshold differences in any of the aforementioned parameters.” Further note that in Para. [0021] “azimuth” is also a parameter.).  
As per claim 8, Cohen and Kibayashi disclose a method, further comprising filtering one or more data points in the range/azimuth space based on a value of the RSSI of the data point being lower than a threshold RSSI value (Cohen at Para. [0023] discloses “the point 124(2) has been considered to be dissimilar enough from the points because of the disparate signal strength [RSSI] of the radio wave returned from the fire hydrant.”).  
As per claim 9, Cohen and Kibayashi disclose a method, further comprising determining a center location associated with the one or more overlap clusters based on an average of the value of each location of the data points of the cluster (Cohen at Para. [0027] which discloses “points in the second scan may be added to the cluster 126 when their distance, e.g., Euclidian distance, to a clustered neighbor is equal to or less than a threshold distance.” Additionally, see Kibayashi at Para. [0090] “if three or more targets are present, each gate can be divided at the weighted center determined from the targets”.).  
As per claim 10, Cohen and Kibayashi disclose a method, further comprising determining a Doppler velocity associated with the one or more overlap clusters based on an average Doppler velocity of the data points of the cluster and weighted by a value of the RSSI of each data point of the cluster (Cohen at Para. [0070] which discloses “points at or below a threshold distance, e.g., a Euclidian distance based on position, signal strength, velocity, timestamp, number of nearest neighbors, etc., from points already in the cluster may be identified for inclusion in the cluster.” Further, velocity is determined, Para. [0073], by a Doppler radar sensor.).  
As per claim 11, Cohen and Kibayashi disclose a method,  further comprising filtering data points that are not associated with one of the one or more overlap clusters (Cohen at Para. [0065] discloses the filtering operation in “operation 404, points representative of the data received at operation 402 may be clustered according to this information. For example, points in a similar location, e.g., in a coordinate system, may be clustered. In other examples, additional information, such as signal strength or velocity may be used to identify a cluster of closely-related points, such as the cluster 126 in FIG. 1.”).  
As per claim 12, Cohen discloses One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations (Figures 3-5) comprising:
 accessing a plurality of data points captured using a radar system of the vehicle (Cohen at Para. [0022] which discloses “each of the points 124 may correspond to a radio wave detected at the first radar sensor 108, i.e., after reflecting off some object in front of the vehicle 106.”), wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system (Cohen at Para. [0021] which discloses “include position information indicative of a location of objects in the environment, e.g., a range and azimuth relative to the vehicle 106 … data 116 may also include velocity information. For instance, velocity of the object may be based on a frequency of radio energy reflected by the object and/or a time at which the reflected radio energy is detected.”);
 clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points (Cohen at Para, [0022] discloses “the process 100 can determine one or more clusters from the first radar data 114.”);
 clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements (Cohen at Figure 1, cluster 132, and Para. [0026] which discloses “a visualization 132 of the second radar data 116, e.g., from a scan at the second radar sensor 110, along with the first points 124 representative of the first scan of the first radar sensor 108.”);
   comparing the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond (Cohen at Para. [0026] discloses “the fields of view of the first radar sensor 108 and the second radar sensor 110 overlap, the points 124 and the second points 134 may both represent objects in the overlapping fields of view.” Further, in Para. [0027] where the inclusion is based on a comparison to a threshold “one of the second points 134 may be included upon determining that a signal strength associated with that second point 134 falls between a minimum signal strength and a maximum signal strength of points already included in the cluster 126 or is close to the minimum or maximum.”), wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair (Cohen at Para. [0027] discloses “the second sensor data 116 may include associated information for each of the second points 134. As with the points 124, this associated information may include position information, signal strength information, velocity information, and/or other information such as that discussed above. Techniques described herein may associate one or more of the second points 134 with the point cluster 126 to create an enlarged or updated point cluster 136.”), and 
Cohen does not explicitly discloses “determining a center of an overlap” by weighting data points of the overlap cluster.  Cohen does disclose, at Para. [0048], receiving information about “signal strength” and in Para. [0010] using the received “signal strength information, RCS”  to cluster points.
Kibayashi in the same field of endeavor discloses a radar system that calculates the directions of the plurality of external targets by combining adjacent beam patterns that partially overlap, and for obtaining observed position values and observed velocity values of the plurality of external targets. See abstract and Figures 5-6.
In particular Kibayashi discloses the feature wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points (Kibayashi at Para, [9984] discloses dividing the overlapped clusters  at the midpoint 113 and at Para. [0099] discloses that “cluster parameter estimating unit 31 uses as cluster parameters the weighted center of the cluster, and the distance between targets within the cluster, and calculates the values”. ).
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering and disambiguation system of Cohen  to include the overlap resolving of radar patterns of Kibayashi, since the ability to comprehensively and effectively address clustering of radar data points would lead to a more reliable object detection and tracking. 
      Those in the art would be motivated to combine the overlap resolving of radar patterns in Kibayashi with the clustering and disambiguation system of Cohen, since Kibayashi states, in Para. [0006], that such a modification would result in an increase and a more useful radar system since “observed values can be heavily weighed, so that, when a plurality of targets are arbitrarily positioned with respect to the beam patterns, highly-accurate measurement results can be obtained.”; and
 associating the data points of each of the overlap clusters as an object in an environment of the vehicle (Cohen at Para. [0018] which discloses “the process 100 uses multiple sensors with overlapping fields of view to determine point clusters indicative of objects in the environment of the autonomous vehicle.”).  
As per claim 13, Cohen and Kibayashi disclose a media, wherein the software is further configured to:
 identify the particular second cluster corresponding to the particular first cluster based on a similar range associated with the data points of the particular first cluster and the data points of the particular second cluster (Cohen at Para. [0026] discloses “at operation 128, the process 100 can include additional points, e.g., second points from second data, in the point cluster.”).  
As per claim 14, Cohen and Kibayashi disclose a media, wherein the software is further configured to assign one or more data points of the particular first cluster or the particular second cluster outside the intersection of the plurality of data points to a corresponding overlap cluster based on a value of  the RSSI of the one or more data points being higher than a threshold RSSI value (Cohen at Para. [0027] which discloses  “[c]lustering may be performed based on any physical parameters associated with the points (including, but not limited to, velocities, signal strength, location, nearest neighbors, a time stamp the measurement was performed, etc.), as well as corresponding threshold differences in any of the aforementioned parameters.”).  
As per claim 15, Cohen and Kibayashi disclose a media, wherein the software is further configured to remove one or more of the overlap clusters based a number of data points of the one or more of the overlap clusters being less than a threshold number of data points (Cohen discloses at Para.[0049] that “the clustering component may utilize algorithmic processing, e.g., DBSCAN”.  As noted in Para. [0021] of the instant application the “DBSCAN algorithm forms clusters that have a threshold minimum number of data points that meet the difference requirement”.).  
As per claim 16, Cohen and Kibayashi disclose a media, wherein the software is further configured to remove one or more data points from one or more of the overlap clusters based on a Doppler variation of the one or more data points being greater than a threshold amount of Doppler variation (Cohen at Para, [0050] which discloses “candidate velocities for each point in a cluster may be a reported velocity of the cluster, e.g., a velocity with a Doppler interval associated with the sensor sensing the point and integer-multiples of the interval added to and/or subtracted from the reported velocity.”).  
As per claim 17, Cohen discloses a computing system comprising:
 one or more processors (Cohen at Para. [0086] discloses “one or more processors”.); and
 one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the computing system to perform operations (Cohen at Para. [0101] discloses “non-transitory computer-readable medium has a set of instructions that, when executed, cause one or more processors to perform operations including:”.) comprising:
 accessing a plurality of data points captured using a radar system of the vehicle (Cohen at Para. [0022] which discloses “each of the points 124 may correspond to a radio wave detected at the first radar sensor 108, i.e., after reflecting off some object in front of the vehicle 106.”), wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system (Cohen at Para. [0021] which discloses “include position information indicative of a location of objects in the environment, e.g., a range and azimuth relative to the vehicle 106 … data 116 may also include velocity information. For instance, velocity of the object may be based on a frequency of radio energy reflected by the object and/or a time at which the reflected radio energy is detected.”);
 clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points (Cohen at Para, [0022] discloses “the process 100 can determine one or more clusters from the first radar data 114.”);
 clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements (Cohen at Figure 1, cluster 132, and Para. [0026] which discloses “a visualization 132 of the second radar data 116, e.g., from a scan at the second radar sensor 110, along with the first points 124 representative of the first scan of the first radar sensor 108.”);
  comparing the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond (Cohen at Para. [0026] discloses “the fields of view of the first radar sensor 108 and the second radar sensor 110 overlap, the points 124 and the second points 134 may both represent objects in the overlapping fields of view.” Further, in Para. [0027] where the inclusion is based on a comparison to a threshold “one of the second points 134 may be included upon determining that a signal strength associated with that second point 134 falls between a minimum signal strength and a maximum signal strength of points already included in the cluster 126 or is close to the minimum or maximum.”), wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair (Cohen at Para. [0027] discloses “the second sensor data 116 may include associated information for each of the second points 134. As with the points 124, this associated information may include position information, signal strength information, velocity information, and/or other information such as that discussed above. Techniques described herein may associate one or more of the second points 134 with the point cluster 126 to create an enlarged or updated point cluster 136.”), and 
Cohen does not explicitly discloses “determining a center of an overlap” by weighting data points of the overlap cluster.  Cohen does disclose, at Para. [0048], receiving information about “signal strength” and in Para. [0010] using the received “signal strength information, RCS”  to cluster points.
Kibayashi in the same field of endeavor discloses a radar system that calculates the directions of the plurality of external targets by combining adjacent beam patterns that partially overlap, and for obtaining observed position values and observed velocity values of the plurality of external targets. See abstract and Figures 5-6.
In particular Kibayashi discloses the feature wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points (Kibayashi at Para, [9984] discloses dividing the overlapped clusters  at the midpoint 113 and at Para. [0099] discloses that “cluster parameter estimating unit 31 uses as cluster parameters the weighted center of the cluster, and the distance between targets within the cluster, and calculates the values”. ).
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering and disambiguation system of Cohen  to include the overlap resolving of radar patterns of Kibayashi, since the ability to comprehensively and effectively address clustering of radar data points would lead to a more reliable object detection and tracking. 
      Those in the art would be motivated to combine the overlap resolving of radar patterns in Kibayashi with the clustering and disambiguation system of Cohen, since Kibayashi states, in Para. [0006], that such a modification would result in an increase and a more useful radar system since “observed values can be heavily weighed, so that, when a plurality of targets are arbitrarily positioned with respect to the beam patterns, highly-accurate measurement results can be obtained.”; and
 associating the data points of each of the overlap clusters as an object in an environment of the vehicle (Cohen at Para. [0018] which discloses “the process 100 uses multiple sensors with overlapping fields of view to determine point clusters indicative of objects in the environment of the autonomous vehicle.”).  
As per claim 18, Cohen and Kibayashi disclose a system, wherein the processors are further operable to:
 identify the particular second cluster corresponding to the particular first cluster based on a similar range associated with the data points of the particular first cluster and the data points of the particular second cluster (Cohen at Para. [0026] discloses “at operation 128, the process 100 can include additional points, e.g., second points from second data, in the point cluster.”) .  
As per claim 19, Cohen and Kibayashi disclose a system, wherein the processors are further operable to assign one or more data points of the particular first cluster or the particular second cluster outside the intersection of the plurality of data points to a corresponding overlap cluster based on a value of  the RSSI of the one or more data points being higher than a threshold RSSI value (Cohen at Para. [0027] which discloses  “[c]lustering may be performed based on any physical parameters associated with the points (including, but not limited to, velocities, signal strength, location, nearest neighbors, a time stamp the measurement was performed, etc.), as well as corresponding threshold differences in any of the aforementioned parameters.”).  
As per claim 20, Cohen and Kibayashi disclose a system, wherein the processors are further operable to remove one or more of the overlap clusters based a number of data points of the one or more of the overlap clusters being less than a threshold number of data points (Cohen discloses at Para.[0049] that “the clustering component may utilize algorithmic processing, e.g., DBSCAN”.  As noted in Para. [0021] of the instant application the “DBSCAN algorithm forms clusters that have a threshold minimum number of data points that meet the difference requirement”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        Saboo et al (US-20160252607-A1) discloses a system and method for resolving object overlapping when multiple objects with the same range and same relative velocity with respect to the radar are within a field of view. Saboo proposes the use of multiple antennas with a predetermined angular displacement from each other as a solution to the overlapping problem. See Abstract and Figure 3.
     Zhang et al (US-20180183650-A1) discloses a radar system for tracking and navigating using spatial-temporal information and where channel information like disclosed in   Para. [0121] “may be associated with: signal strength, signal amplitude, signal phase, attenuation of the wireless signal through the wireless multipath channel, received signal strength indicator (RSSI)”.  See Abstract and Figures 3-5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                  Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661